359 P.2d 739 (1961)
Application of Charles L. PETTYJOHN for Writ of Habeas Corpus.
No. A-13001.
Court of Criminal Appeals of Oklahoma.
February 15, 1961.
As Corrected February 16, 1961.
Charles L. Pettyjohn, pro se.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., for respondent.
BUSSEY, Judge.
The petitioner, Charles L. Pettyjohn, is confined in the State Penitentiary at McAlister, after having entered a plea of guilty in the District Court of Oklahoma County, Oklahoma, to a charge of Burglary in the second degree in case number 25801. The court thereupon sentenced him to serve a term of seven years in the State Penitentiary. On October 19, 1960 the petitioner herein filed in the Court of Criminal Appeals an application for writ of habeas corpus. On the 30th day of November, 1960, this court entered an order dismissing said petition for the reason that said petition did not state a cause of action.
On January 10, 1961 the petitioner again filed the same petition as was presented in the application of October 19, 1960.
The writ of habeas corpus is a shield of individual liberty and its use cannot be perverted to collaterally attack a valid judgment and sentence. Its office is performed when it requires the release of a person detained in custody without authority of law.
The Court of Criminal Appeals is charged with the solemn obligation to carefully consider every application for release from unlawful restraint and once having passed upon the sufficiency of an application and made a determination thereon will not again evaluate the same application. To allow such repeated attacks upon the administration of justice would *740 embroil this court in an endless review of baseless applications so that it would have little time to consider those with merit. For the reasons stated herein the writ is denied.
NIX, P.J., and BRETT, J., concur.